21-10503-scc         Doc 20       Filed 04/27/21 Entered 04/27/21 10:57:49           Main Document
                                               Pg 1 of 3



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

---------------------------------------------------------------x
                                                               :   Chapter 11
In re:                                                         :
                                                               :
127 Westchester SQ Restaurant LLC D.B.A,                       :   Case No. 21-10503 (SCC)
 Shanghai Red                                                  :
                                                               :
Debtor.                                                        :
---------------------------------------------------------------x


                  NOTICE OF RESET SECTION 341 MEETING OF CREDITORS

       YOU ARE HEREBY NOTIFIED that the initial section 341 meeting of creditors for the

above-captioned case, scheduled as an in-person 341 meeting will now be reset as a telephonic

meeting and conducted by telephone conference and is scheduled on April 28, 2021 at 2:30 p.m.

(the “Designated Meeting Time”)

         All parties shall appear by phone at the section 341 in accordance with the instructions

below.

Call-in Information:

         On the date and time set forth above, parties shall dial-in to the meeting using the

following dialing instructions:

         Meeting Dial-in No:        (877) 988-1713, and when prompted, enter the

         Participant Code: 2971795 followed by #.

         To avoid confusion or technical difficulties, attendees are instructed to call in at the

Designated Meeting Time, not before that time, and to disconnect the call after their meeting is

concluded.     Thank you for you anticipated cooperation in this regard.
21-10503-scc      Doc 20     Filed 04/27/21 Entered 04/27/21 10:57:49            Main Document
                                          Pg 2 of 3



Instructions for Testifying Debtors and Counsel:

       No later than one day prior to the Designated Meeting time, the debtor and/or

their counsel are required to email the Trial Attorney with an imaged copy of the debtor’s

photo identification and proof of the debtor’s social security number (“Identification

Documents”). A copy of the Debtor’s identification must be provided to the Trial

Attorney via a secure method, i.e., portal, encrypted email, etc. Identification Documents

shall be those documents deemed acceptable in accordance with current applicable

procedures.

       Telephonic appearances shall be conducted in accordance with current applicable

procedures for telephonic meetings. Accordingly, a Declaration Regarding

Administration of Oath and Confirmation of Identity form shall be completed by the

individual performing this function and transmitted to the Trial Attorney immediately

following the meeting.

       Alternatively, if compliance with the procedures set forth above are not possible

or practical under these emergent circumstances, the debtor’s attorney may submit prior

to the time of the scheduled meeting a declaration confirming that: (1) the attorney met

with the debtor in-person; and (2) the attorney examined and verified the debtor’s

original identification documents.   In such situations, upon notification by the debtor
21-10503-scc      Doc 20     Filed 04/27/21 Entered 04/27/21 10:57:49             Main Document
                                          Pg 3 of 3



and/or their counsel that they are using the alternate procedures, the Trial Attorney will

administer the oath telephonically at the commencement of the 341 meeting.

Date: April 27, 2021                          William K. Harrington
                                              United States Trustee for Region 2
                                              U.S. Department of Justice
                                              Office of the United States Trustee
                                              201 Varick Street, Room 1006
                                              New York, New York 10014


                                      By:      /s/ Shannon Anne Scott_____
                                              Shannon Anne Scott
                                              Trial Attorney
